                Case 19-10603-JTD             Doc 226        Filed 09/24/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    MABVAX THERAPEUTICS HOLDINGS,                         Case No. 19-10603 (JTD)
    INC., et al.,1
                                                          (Jointly Administered)
                           Debtors.


    AFFIDAVIT OF PUBLICATION OF ALICE WEBER FOR THE NEW YORK TIMES




1
 The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) MabVax
Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’ mailing address is 11535
Sorrento Valley Road, Suite 400, San Diego, CA 92121.


{00026472. }
Case 19-10603-JTD   Doc 226   Filed 09/24/19   Page 2 of 2
